DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
This Office action is responsive to an amendment filed October 26, 2021. Claims 1, 5-6, 13-16, 19, 21-24, 26, 30-31 & 34-42 is/are pending. Claims 2-4, 7-12, 17-18, 20, 25, 27-29 & 32-33 have been canceled. Claims 1, 5, 13, 15, 19-24, 26 & 34 have been amended. New claims 35-42 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 13-14, 19, 21-22, 26 & 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US 6,086,247) in view of Hof et al. (US 4,362,645).
claim 1, Von Hollen discloses a device (i.e., differential temperature sensor) for measuring temperatures at one or more regions on a human breast, the device comprising:
a platform 10 having a first surface and a second surface (see at least figs. 1 & 4-5), wherein the platform 10 is shaped to define a plurality of lobe areas (10A, 10B, 10C; 30A, 30B, 30C) wherein each of the plurality of the lobe areas is conformable to a shape of a human breast, and wherein a hole 14 is defined at a center of the foam platform 10 (see at least figs. 1 & 4-5);
a temperature sensing module 18 disposed on each lobe area of the first surface of the platform 10 (see at least figs. 1 & 4-5), and 

    PNG
    media_image1.png
    377
    348
    media_image1.png
    Greyscale

a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses defined in the top surface (see at least abstract, figs. 1-5, col. 4, lines 1-4 & 56-67, col. 5, lines 2-7 & 39-67; col. 6, lines 19-28); 
wherein the linear arrays 19A-19N of recesses are radially arranged with respect to the center of the platform 10 (see at least figs. 1 & 4-5; col. 4, lines 56-67);

Von Hollen discloses a device, as described above, that fails to explicitly teach a device with the module comprising: a heat conducting substrate comprising metallic foil, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; and a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one first dye, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye; wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F; wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F; wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points; wherein the thermographic composition further comprises an activator; wherein the thermographic composition further comprises a first dye comprising crystal violet lactone and a second dye comprising (1-methylamino)anthraquinone or 1-[[4- (phenylazo)phenyl]azo]-2-naphthalenol.
However, Hof et al. teach that it is known to provide a device with the temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) comprising metallic foil, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e. cavities 13, 36) defined in the top surface; a protective layer of material (i.e., polyisobutylene surface coating layer; col. 53, lines 1-12) disposed on the top surface of the heat conducting substrate (i.e., aluminum foil); 

    PNG
    media_image2.png
    168
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    272
    media_image3.png
    Greyscale

a thermographic composition disposed in each recess (i.e. cavity); and a transparent sealing layer (i.e., transparent cover sheet means or a plastic transparent cover means, see at least col. 41, lines 54-60) disposed over the heat conducting substrate (i.e., aluminum foil) to seal each recess (i.e., cavity), wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB) (see col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 37, lines 38-42); and 2) at least one first dye 1, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye (see at least col. 11, lines 1-24; col. 14, lines 5-35; col. 52, lines 12-41); wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F (see at least col. 11, lines 25-48; col. 15, lines 39-63; col. 34, lines 57-65; col. 35, lines 19-32 and col. 36, lines 15-58); wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F (see at fig. 6; col. 10, lines 36-47); wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points (see at fig. 6; col. 10, lines 36-47); wherein the thermographic composition further comprises an activator (i.e., one or more acids) (see at least col. 20, lines 31-39); wherein the thermographic composition further comprises a first dye comprising crystal violet lactone (see at least col. 20, lines 31-39) and a second dye comprising an anthraquinone dye (see at least col. 18, lines 17-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen with the module comprising: a heat conducting substrate comprising metallic foil, the substrate having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; a thermographic composition disposed in each recess; and a transparent sealing layer disposed over the heat conducting substrate to seal each recess, wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2)    at least one first dye, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye; wherein a difference between respective thermographic composition melting points of adjacent linear arrays is in a range of 0.2°F to 1.0°F; wherein the diagnostically relevant temperature range is about 88°F to about 106.7°F; wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points; wherein the thermographic composition further comprises an activator; wherein the thermographic composition further comprises a first dye comprising crystal violet lactone and a second dye comprising an anthraquinone dye as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured, and forming an enclosure for each thermographic composition between the walls of a cavity for each indicator (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Moreover, since Hof et al. teach that it is known to provide a device wherein the second dye is an anthraquinone dye (see at least col. 18, lines 17-29 thereof) and/or an azo compound (see at least Table 2 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the anthraqinone dye is (1-methylamino)anthraquinone or wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol as claimed since (1-methylamino)anthraquinone and 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol are only one of a few known-types of anthraquinone and/or azo compounds, respectively, used as a dye.
In regards to claim 5, Von Hollen discloses a device of claim 15, wherein the temperature sensing module 18 covers less than all of the first surface of the platform 10 (see at least figs. 1 & 4-5).
In regards to claim 6, while Von Hollen discloses a device with alternate linear arrays 19A-19N of recesses (see at least figs. 1 & 3), Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein alternate linear arrays of recesses have different numbers of recesses. However, since Von Hollen teaches that the number of indicators as well as the temperature range and temperature gradations may vary, i.e., eight to fourteen indicators per quadrant covering the predetermined temperature range (see at least col. 6, lines 1-6 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen wherein alternate linear arrays of recesses have different numbers of recesses since doing so would provide a varying number of indicators as well as the temperature range and temperature gradations, i.e., eight to fourteen indicators per quadrant covering the predetermined temperature range.
In regards to claim 13, Von Hollen discloses a device, as described above in claim 12, that fails to teach a device wherein the activator comprises an organic acid having a pKa of about 4 to about 12. However, Hof et al. teach that it is known to provide a device wherein the activator comprises an organic acid having a pKa of about 4 to about 12 (i.e., about 8 to about 12) (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the activator comprises an organic acid having a pKa of about 4 to about 12 as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Von Hollen discloses a device, as described above in claim 13, that fails to explicitly teach a device wherein the organic acid is selected from the group consisting of phenol, bisphenol A, arachidic acid, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof. However, Hof et al. teach that it is known to provide a device wherein the organic acid is selected from the group consisting of phenol, bisphenol A, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the organic acid is selected from the group consisting of phenol, bisphenol A, pyrocathechol and 3-nitrophenol, and combinations of two or more thereof as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Von Hollen as modified by Hof et al. discloses a device of claim 18, wherein the anthraqinone dye is (1-methylamino)anthraquinone. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an anthraquinone dye (see at least col. 18, lines 17-29), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the anthraqinone dye is (1-methylamino)anthraquinone as claimed since (1-methylamino)anthraquinone is only one of a few known-types of anthraquinone used as a dye.
In regards to claim 21, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 20, that fails to explicitly teach a device wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye. 
In regards to claim 22, Von Hollen discloses a device, as described above in claim 17, that fails to explicitly teach a device wherein the first dye is crystal violet lactone, the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol, and the activator comprises arachidic acid. However, Hof et al. teach that it is known to provide a device wherein the first dye is crystal violet lactone (see at least col. 20, lines 31-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen wherein the first dye is crystal violet lactone as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). Von Hollen as modified by Hof et al. discloses a device, as described above, that fails to explicitly teach a device wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye. Von Hollen as modified by Hof et al. discloses a device, as described above, that fails to explicitly teach a device wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol. However, since Hof et al. teach that it is known to provide a device wherein the activator comprises arachidic acid. second dye is an azo compound (see at least Table 2), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the second dye is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol  as claimed since 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol is only one of a few known-types of azo compounds used as a dye.
In regards to claim 26, Von Hollen discloses a device (i.e., differential temperature sensor) comprising a releasable cover layer 22 (see at least col. 6, lines 19-28), having a shape corresponding to the platform 10, provided over the device and releasably attached to the first surface of the platform 10 by the adhesive at the periphery (see at least abstract, figs. 1-5, col. 4, lines 1-4 & 56-67, col. 5, lines 2-7 & 39-67; col. 6, lines 19-28).
In regards to claim 34, Von Hollen discloses a method for comparatively detecting temperature differentials in the same regions of a biological anatomy comprises:
A)    obtaining plural similar thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) (see at least figs. 1 & 4-5), each device having a temperature sensing module comprising a plurality of linear arrays 19A-19N comprising a plurality of spaced apart recesses (see at least figs. 1 & 4-5);
B)    applying each thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) to one of symmetrically similar regions of the biological anatomy (i.e., breast) for a time duration; and
C)    comparing by visual inspection of the thermographic temperature sensing devices (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) after the time duration of whether a difference in color of the recesses of the plurality of linear arrays 19A-19N exists between two of the sensing devices indicating a temperature differential between symmetrically similar regions of the biological anatomy (see at least col. 6, lines 37-67; col. 7, lines 1-22).
Von Hollen discloses a method, as described above, that fails to explicitly teach a method comprising simultaneously applying each thermographic temperature sensing devices. However, since Von Hollen teaches that the application of the thermographic temperature sensing devices to both breasts should be performed in less than two minutes to insure accurate results (see at least col. 6, lines 55-58), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen comprising simultaneously applying each thermographic temperature sensing devices since Von Hollen teaches that the application of the thermographic temperature sensing devices to both breasts should be performed in less than two minutes to insure accurate results, which applying simultaneously applying each thermographic temperature sensing devices achieves.
	Von Hollen discloses a method, as described above, that fails to explicitly teach a method with each device having a temperature sensing module comprising: a heat conducting substrate having a top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a thermographic composition disposed in each recess; wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye; wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one first dye, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition; wherein the thermographic composition further comprises an activator; wherein the thermographic composition further comprises a first dye comprising crystal violet lactone and a second dye comprising (1-methylamino)anthraquinone or 1-[[4- (phenylazo)phenyl]azo]-2-naphthalenol.
	However, Hof et al. teach that it is known to provide the method with each device having a temperature sensing module (see at least abstract) comprising: a heat conducting substrate (i.e., aluminum foil) having a top surface and a plurality of linear arrays comprising a plurality of spaced apart recesses (i.e. cavities 13, 36) defined in the top surface; a protective layer of material (i.e., polyisobutylene surface coating layer; col. 53, lines 1-12) disposed on the top surface of the heat conducting substrate (i.e., aluminum foil); a thermographic composition disposed in each recess (i.e. cavity 13, 36); wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye (see at least col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 14, lines 5-35; col. 37, lines 38-42; col. 52, lines 12-41); wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB) (see col. 8, lines 52-64; col. 10, lines 36-68; col. 11, lines 1-24; col. 37, lines 38-42); and 2) at least one first dye 1, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition, wherein the thermographic composition (see at least col. 11, lines 1-24; col. 14, lines 5-35; col. 52, lines 12-41); wherein the thermographic composition further comprises an activator (i.e., one or more acids) (see at least col. 20, lines 31-39); wherein the thermographic composition further comprises a first dye comprising crystal violet lactone (see at least col. 20, lines 31-39) and a second dye comprising an anthraquinone dye (see at least col. 18, lines 17-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Von Hollen with each device having a temperature sensing module comprising: a heat conducting substrate having a top surface; a protective layer of material disposed on the top surface of the heat conducting substrate; and a plurality of linear arrays comprising a plurality of spaced apart recesses defined in the top surface; a thermographic composition disposed in each recess; wherein the thermographic composition, when in a solid state, exhibits a first color and, when in a liquid state, exhibits a second color, distinct from the first color, each of the first and second colors being visible to the naked eye; wherein the thermographic composition comprises: 1) a binary solvent system comprising relative amounts of ortho-chloronitrobenzene (OCNB) and ortho-bromonitrobenzene (OBNB); and 2) at least one first dye, wherein the relative amounts of OCNB and OBNB determine a melting point of the thermographic composition; wherein the thermographic composition further comprises an activator; wherein the thermographic composition further comprises a first dye comprising crystal violet lactone and a second dye comprising an azo compound as taught by Hof et al. since such a modification would amount to a simple substitution of one known element (i.e. the sensor assembly as taught by Von Hollen) for another (i.e. the sensor assembly as taught by Hof et al.) to obtain predictable results such as providing a novel and stable compositions of matter are disclosed which change color sharply upon a transition from a liquid state to a solid state or from a solid state to a liquid state, which change of state is at substantially a predetermined temperature corresponding to a temperature to be measured (see at least abstract of Hof et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Moreover, since Hof et al. teach that it is known to provide a device wherein the second dye is an anthraquinone dye (see at least col. 18, lines 17-29 thereof) and/or an azo compound (see at least Table 2 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen as modified by Hof et al. wherein the anthraqinone dye is (1-methylamino)anthraquinone or wherein the azo compound is 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol as claimed since (1-methylamino)anthraquinone and 1-[[4-(phenylazo)phenyl]azo]-2-naphthalenol are only one of a few known-types of anthraquinone and/or azo compounds, respectively, used as a dye.
In regards to claim 35, Von Hollen as modified by Hof discloses a method wherein the thermographic compositions in the indicators in any one linear array are identical and have a same melting point within a diagnostically relevant temperature range (see at least fig. 3 and col. 5, lines 62-67).  Von Hollen discloses a method, as described above, that fails to explicitly teach a method wherein the thermographic compositions in the recesses in any one linear array are identical and have a same melting point within a diagnostically relevant temperature range. However, Hof teaches a method wherein the thermographic compositions is in recesses 13 (see figs. 2 & 5-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen wherein the thermographic compositions in the recesses, as taught by Hof, in any one linear array are identical and have a same melting point within a diagnostically relevant temperature range as taught by Von Hollen in order to form an enclosure for each thermographic composition between the walls of a cavity for each indicator.
In regards to claim 36, Von Hollen as modified by Hof discloses a method wherein no two linear arrays contain thermographic compositions with the same melting point (see at least fig. 3 and col. 5, lines 62-67; col. 6, lines 1-6).  
In regards to claim 37, Von Hollen as modified by Hof discloses a method wherein the linear arrays are arranged in an order corresponding to sequentially increasing thermographic composition melting points (see at least fig. 3 and col. 5, lines 62-67; col. 6, lines 1-6).  
In regards to claim 38, Von Hollen as modified by Hof discloses a method wherein the different thermographic composition melting points in the plurality of linear arrays define the diagnostically relevant temperature range (see at least fig. 3 and col. 5, lines 62-67; col. 6, lines 1-6).  
In regards to claim 39, Von Hollen discloses a device wherein the platform 10 is shaped to define three lobe areas (10A, 10B, 10C) (see at least fig. 1).  
In regards to claim 40, Von Hollen discloses a device wherein the number of indicators in the linear arrays alternates between 7 and 15 recesses (see at least fig. 3 and col. 5, lines 62-67).  Von Hollen discloses a method, as described above, that fails to explicitly teach a method wherein the number of recesses in the linear arrays alternates between 7 and 15 recesses. However, Hof teaches a method wherein the thermographic compositions is in recesses 13 (see figs. 2 & 5-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen wherein the number of recesses, as taught by Hof, in the linear arrays alternates between 7 and 15 recesses as taught by Von Hollen in order to form an enclosure for each thermographic composition between the walls of a cavity for each indicator.
In regards to claim 41, Von Hollen discloses a device wherein the number of indicators in the linear arrays alternates between 8 and 14 indicators (see at least fig. 3 and col. 5, lines 62-67).  Von Hollen discloses a method, as described above, that fails to explicitly teach a method wherein the number of recesses in the linear arrays alternates between 8 and 14 recesses. However, Hof teaches a method wherein the thermographic compositions is in recesses 13 (see figs. 2 & 5-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen wherein the number of recesses, as taught by Hof, in the linear arrays, as taught by Von Hollen, alternates between 8 and 14 recesses as taught by Hof in order to form an enclosure for each thermographic composition between the walls of a cavity for each indicator.
In regards to claim 42, Von Hollen discloses a device wherein the plurality of linear arrays of recesses comprises 18 linear arrays of recesses (see at least fig. 3 and col. 5, lines 62-67). Von Hollen discloses a method, as described above, that fails to explicitly teach a method wherein the plurality of linear arrays of recesses comprises 18 linear arrays of recesses. However, Hof teaches a method wherein the thermographic compositions is in recesses 13 (see figs. 2 & 5-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Von Hollen wherein the plurality of linear arrays of recesses, as taught by Hof, comprises 18 linear arrays, as taught by Von Hollen, of recesses as taught by Hof in order to form an enclosure for each thermographic composition between the walls of a cavity for each indicator.
Claims 15-16 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Lichtenstein et al. (US 5,621,028).
In regards to claim 15, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device wherein the activator comprises a UV absorber. However, Lichtenstein et al. teach that it is known to provide a device wherein the activator comprises a UV absorber (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the activator comprises a UV absorber as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Von Hollen as modified by Hof et al. discloses a device, as described above in claim 15, that fails to explicitly teach a device wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone, However, Lichtenstein et al. teach that it is known to provide a device wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the UV absorber is 2,2’, 4’4’ tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Von Hollen as modified by Hof et al. discloses a device, as described above in claims 14 & 22, wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone. However, Lichtenstein et al. teach that it is known to provide a device wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Von Hollen as modified by Hof et al. discloses a device, as described above in claims 11, 14 & 22, wherein the thermographic compositions comprise 2,2’,4’4’-tetrahydroxybenzophenone. However, Lichtenstein et al. teach that it is known to provide a device wherein the thermographic compositions further comprise 2,2’,4’4’-tetrahydroxybenzophenone (see at least abstract; col. 3, lines 21-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Von Hollen as modified by Hof et al. wherein the thermographic further comprises 2,2’,4’4’-tetrahydroxybenzophenone as taught by Lichtenstein et al. since such a modification would amount to applying a known technique (i.e. as taught by Lichstenstein et al.) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing a UV-absorbing light protection agent--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Marsik (US 4,788,984).
While Von Hollen discloses a discloses a device in combination with a second device  (i.e., differential temperature sensor devices, one labeled “left breast” and another “right breast”) (see at least figs. 1 & 4-5; col. 6, lines 37-58), Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to teach a device in combination with instructional materials for using the device, wherein the device and second device in combination with instructional materials are packaged as a kit. 
However, Marsik teaches that it is known to provide a device 78 in combination with a second device 78 and instructional materials for using the device, wherein the device in combination with a second device and instructional materials 74 are packaged as a kit (10, 24) (see at least abstract, figs. 1 & 5; col. 4, lines 30-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen as modified by Hof et al. in combination with instructional materials for using the device, wherein the device and second device in combination with instructional materials are packaged as a kit as taught by Marsik since such a modification would amount to applying a known technique (i.e. as taught by Marsik) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as provide a commercial unit that invludes instructions that explain the content of the kit, the use of each of the products contained in the kit and the manner in which method of use of the products is practiced in order to promote accurate use of the devices (see col. 3, lines 44-57 of Marsik)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (‘247) in view of Hof et al. (‘645) further in view of Smith (US 2017/0007170).
Von Hollen as modified by Hof et al. discloses a device, as described above in claim 1, that fails to explicitly teach a device further comprising a readable data structure disposed on one of the first and second surfaces of the platform.
However, Smith teaches that it is known to provide a device 100 further comprising a readable data structure 260 (barcode or QR code) disposed on one of the first and second surfaces of the platform (see at least abstract, figs. 1-4 & 8 and par 0021, 0025, 0031, 0039 & 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Von Hollen as modified by Hof et al. further comprising a readable data structure disposed on one of the first and second surfaces of the platform as taught by Smith since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Von Hollen) ready for improvement to achieve a predictable result such as providing an identifier to identify the device attached to the user (see at least par 0031 of Smith)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. Regarding the combination of Von Hollen and Hof, Applicant contends that “[i]rrespective of any disclosure in Hof as referenced on page 5 of the Office Action, only a substantially hindsight-driven view would have brought about this modification.” The Office respectfully traverses. In response thereof, the Examiner notes that MPEP § 2145 (X) stipulates:
Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant has failed to show knowledge which was only gleaned from the Applicant’s disclosure. Therefore, the instant reconstruction is proper.
MPEP § 2141.02 (VI) reads as follows
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469
U.S. 851 (1984) (Claims were directed to a process of producing a porous article by
expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by
stretching said PTFE at a 10% per second rate to more than five times the original length.
The prior art teachings with regard to unsintered PTFE indicated the material does not
respond to conventional plastics processing, and the material should be stretched slowly.
A reference teaching rapid stretching of conventional plastic polypropylene with reduced
crystallinity combined with a reference teaching stretching unsintered PTFE would not
suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly.).
However, “the prior art’s mere disclosure of more than one alternative does not
constitute a teaching away from any of these alternatives because such disclosure does
not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton,
391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP  §
2123.

	In the above case law, the prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly.). As such, the Examiner finds no correlation in the instant case that would lead the Applicant to claim that the instant situation is indeed a teaching away. For example, the prior art "does not criticize, discredit or otherwise discourage the solution claimed."
In view of the foregoing, the rejections over at least Von Hollen and Hof et al. are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791